Order entered June 19, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00450-CV

                                 JAMES T. CHAO, Appellant

                                               V.

 PLANO BUILDING STANDARD COMMISSION, CITY OF PLANO, TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-05450-2016

                                           ORDER
       Before the Court is appellant’s June 18, 2018 motion requesting a paper record from the
trial court and an extension of time to file an amended brief. We GRANT the motion as follows:
We DIRECT the Clerk of this Court to send appellant a paper copies of the (1) clerk’s record
filed on July 31, 2017, (2) supplemental clerk’s record filed on December 5, 2017, (3) reporter’s
record filed on October 6, 2017, and (4) supplemental reporter’s record filed on December 17,
2017. We ORDER appellant to file an amended brief by July 12, 2018.
       We caution appellant that no further extension will be granted. Failure to file an
amended brief by July 12, 2018, may result in dismissal of the appeal without further notice. See
TEX. R. APP. P. 38.8(a)(1), 42.3(b).
                                                      /s/   ADA BROWN
                                                            JUSTICE